Case 2:17-cv-01464-JLR Document 40 Filed 09/27/19 Page 1 of5

 

 

 

1 Hon. James L. Robart
2

3

4

5

6

7 .

IN THE UNITED STATES DISTRICT COURT
& FOR THE WESTERN DISTRICT OF WASHINGTON |.
AT SEATTLE

9

10 LEONARD A, LEMMON, on behalf of No. 2:17-cv-01464-JLR
himself and all others similarly situated,
1 STATUS REPORT, STIPULATION, AND
Plaintiff, ¢PROROSED] ORDER TO STAY
12 PROCEEDINGS
VS,
13 NOTE ON MOTION CALENDAR:
14 EQUIFAX INFORMATION SERVICES September 27, 2019
LLC, | |

15 Defendant.
16
17 Pursuant to the Court’s Order dated April 23, 2019 (Dkt. 37), Plaintiff Leonard A.
18 Lemmon, and Defendant Equifax information Services LLC (“Equifax”), by counsel, hereby
19 provide this notice regarding the status of the case. |
20 As set forth in the parties’ April 22, 2019 Status Report (Dkt. 36), the parties agreed
1 to a nationwide settlement in Thomas v. Equifax Info, Servs., LLC, No, 3:18-cv-00684-MHL
99 (E.D. Va,). The terms of the nationwide Thomas settlement embraced and resolved all class
3 claims, including the class claims pled in this litigation. The preliminary approval order
a4 entered on May 14, 2019 by the Thomas Court prohibited the parties from commencing,
5 pursuing, maintaining, enforcing or prosecuting, either directly or indirectly, any released
26

 

 

STATUS REPORT, STIPULATION, AND [PROPOSED] ORDER MARKOWITZ HERROLD PC

TO STAY PROCEEDINGS, 2:17-ev-01464-JLR - 1 NM ORTIAND. ORSON 97201

(503) 295-3085

 

 
Case 2:17-cv-01464-JLR Document 40 Filed 09/27/19 Page 2 of 5

 

 

 

1 claim in any judicial, administrative, arbitral or other forum, against any of the released
4 parties. See Thomas, Dkt. 40 at 6-7 (attached hereto as Exhibit A).
3 The Court in Thomas granted final approval of the nationwide settlement on
4 September 13, 2019, which released the class claims in all pending class actions (including
5 this one) regarding the reporting of public records information. Pursuant to the Stipulation
6 and Agreement of Settlement in Ti homas, no later than the effective date of the Settlement, or
7 October 4, 2019, Plaintiff must dismiss with prejudice all class allegations asserted against
8 Equifax in this case. Further, the parties respectfully request two weeks from that date to
9 determine whether they can amicably resolve Plaintiff's remaining individual claims in this
10 case, The parties propose that they will notify the Court by no later than October 18, 2019 as
1 to whether they have reached a resolution of those remaining individual claims, or
12 alternatively will propose a scheduling order to govern the remaining deadlines in the case.
13 An endorsement ordering this further stay of deadlines appears at the bottom of this
14 stipulation.
15 STIPULATED TO AND DATED this 27th day of September, 2019.
16 ‘s/Jeffrey M. Edelson /s/Erika L. Nusser
Jeffrey M. Edelson, WSB # 37361 Beth E. Terrell, WSBA #26759
17 MARKOWITZ, HERBOLD PC Erika L. Nusser, WSBA #40854
1211 SW Fifth Avenue, Suite 3000 Elizabeth A. Adams, WSBA #49175
18 Portland, OR 97204-3730 TERRELL MARSHALL LAW GROUP
19 503-295-3085 PLLC
503-323-9105 (fax) 936 North 34th Street, Suite 300
20 JeffEdelson@markowitzherbold.com Seattle, WA 98103-8869 ©
206-816-6603
21 Zachary A. McEntyre (pro hac vice) 206-319-5450 (fax)
Os Meryl W. Roper (pro hac vice) bterrell@terrellmarshall.com
John C. Toro (pro hac vice) enusser@terrellmarshall.com
23 KING & SPALDING LLP eadams(@terrellmarshall.com
1180 Peachtree Street
24 Atlanta, GA 30309 James A. Francis (pro hac vice)
95 404-572-4600 John Soumilas (pro hac vice)
404-572-5100 (fax) Lauren K. W. Brennan (pre hac vice)
6 zmecentyre@kslaw.com FRANCIS & MAILMAN, P.C.
STATUS REPORT, STIPULATION, AND [PROPOSED] ORDER MARKOWITZ HIERBOLD PC

 

 

TO STAY PROCEEDINGS, 2:17-cv-01464-JLR - 2 ORTLAND OREGON 97201

(503) 295-3085

 

 
—

Case 2:17-cv-01464-JLR Document 40 Filed 09/27/19 Page 3o0f5

mroper@kslaw.com
jtoro@kslaw,com

1600 Market Street, 25th Floor
Philadelphia, Pennsylvania 19103

 

 

 

 

 

 

 

 

mroper@kslaw.com

STATUS REPORT, STIPULATION, AND [PROPOSED] ORDER

TO STAY PROCEEDINGS, 2:17-cv-01464-JLR - 3

2 215-735-8600
3 Katherine M. Stein (pro hae vice) 215-940-8000 (fax)
KING & SPALDING LLP jfrancis@consumerlawfirm.com
4 500 W. 2™ Street, Suite 1800 jsoumilas@consumerlawfirm.com
Austin, TX 78701 - Ibrennan@consumerlawfirm.com
5 512-457-2000
312-457-2100 (fax)
6 kstein@kslaw.com
7 Attorneys for Plaintiff, Leonard A.
Attorneys for Defendant, Equifax Lemmon
8 Information Services LLC
9 Tl ORDER
wn .
10 || ITISSOORDERED this 86 dayof_ GQopkunnert. , 2019.
11
12 a ON ck
3 THEHONORABLE JAMES L. ROBART
14 Presented by:
15
siJeffrey M, Edelson
16 || Jeffrey M. Edelson, WSB # 37361
7 MARKOWITZ HERBOLD PC
1211 SW Fifth Avenue, Suite 3000
18 Portland, OR 97204-3730
503-295-3085
19 503-323-9105 (fax)
50 JeffEdelson@markowitzherbold.com
a4 Zachary A. McEntyre (pro hac vice)
Meryl W. Roper (pro hac vice)
22 John C, Toro (pro hae vice)
KING & SPALDING LLP
23 1180 Peachtree Street
44 {| Atlanta, GA 30309
404-572-4600
25 404-572-5100 (fax)
36 zmcentyre@kslaw.com

MARKOWITZ HERBOLD PC
1455 SW BROADWAY, SUITE [900
PORTLAND, OREGON 97201
(503) 295-3085

 

 
Case 2:17-cv-01464-JLR Document 40 Filed 09/27/19 Page 4of5

 

1 . jtoro@kslaw.com
2 Katherine M. Stein (pro hac vice)
3 KING & SPALDING LLP
500 W. 2™ Street, Suite 1800
4 Austin, TX 78701
512-457-2000
5 512-457-2100 (fax)
6 kstein@kslaw.com
7 Attorneys for Defendani, Equifax Information Services LLC
8
i 9
1
i
12
| 13
14
! 15
16
i
18
| 19
! 20
| 21
| 22
23
| 24
: 25
3 26

 

 

STATUS REPORT, STIPULATION, AND [PROPOSED] ORDER MARKOWITZ HieRwOLD PC

TO STAY PROCEEDINGS, 2:17-cv-01464-JLR - 4

1455 SW BROADWAY, SUITE 1900

PORTLAND, OREGON 97201
(503) 295-3085

 

 
